DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Desty (US 3833337 A). 
Regarding claim 23, Desty discloses (Fig. 6 embodiment) a flare tip assembly, comprising: 
a) a nozzle tube (2, Fig. 6);Examiner: Jason Lao 
Serra No.: 161667852Docket No.: 00540-35164 b) a connection end (bottom of tube 2) of the nozzle tube adapted for connection to a flare stack; 
c) an exit at an opposite end of the nozzle tube opposite the connection end and defining a seat (seat proximate the slot 3); 
d) a tip (5) seated within the seat of the exit of the nozzle tube and movable away from the exit to be unseated and defining an annular orifice (3) between the tip and exit (col. 5, lines 7-13; col. 4, lines 46-50);
at least one orifice (50) through the tip;
f) the tip sealing the exit of the nozzle tube at low flowrate and low pressure of vapor while vapor flows through the at least one orifice (col. 5, lines 7-17); and
g) the tip moving away from the exit of the nozzle tube at high flowrate and high pressure of the vapor (col. 4, lines 46-50).
Regarding claim 25, Desty discloses a top of the tip (1) being concave (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 16, 18, 23, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desty (US 3833337 A) in view of Gass (US 9644356 B1).
Regarding claim 8, Desty discloses (Fig. 1 embodiment) a flare tip assembly, comprising: 
a) a nozzle tube (2, Fig. 1);Examiner: Jason Lao 
Serra No.: 161667852Docket No.: 00540-35164 b) a connection end (bottom of tube 2) of the nozzle tube adapted for connection to a flare stack; 
c) an exit at an opposite end of the nozzle tube opposite the connection end and defining a seat (4); 
d) a tip (5) seated within the seat of the exit of the nozzle tube and movable away from the exit to be unseated and defining an annular orifice (3) between the tip and exit (col. 3, lines 21-26); and 
g) the tip moving away from the exit of the nozzle tube at high flowrate and high pressure of the vapor (col. 3, lines 21-26).

The Fig. 1 embodiment of Desty fails to disclose:
wherein the tip is a cone;
at least one orifice through the cone between the tapered end and the top; and
f) the cone sealing the exit of the nozzle tube at low flowrate and low pressure of vapor while vapor flows through the at least one orifice.

Gass teaches a flow regulating valve, comprising: at least one orifice (350, 352; Fig. 13) through the cone-shaped tip (324) between the tapered end and the top;
f) the cone-shaped tip sealing the exit of the nozzle tube at low flowrate and low pressure while fluid flows through the at least one orifice (col. 6, lines 3-6).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Fig. 1 of Desty to include at least one orifice through the cone-shaped tip between the tapered end and the top; and f) the cone-shaped tip sealing the exit of the nozzle tube at low flowrate and low pressure of vapor while vapor flows through the at least one orifice.  The modification substitutes one tip (Desty) that does not allow for a low-pressure gas to flow through for another tip (Gass) that would allow a low-pressure gas to flow through.  The motivation to combine is so that low pressure waste gas can be burned in the flare stack.  

Regarding claim 23, Desty discloses (Fig. 1 embodiment) a flare tip assembly, comprising: 
a) a nozzle tube (2, Fig. 1);Examiner: Jason Lao 
Serra No.: 161667852Docket No.: 00540-35164 b) a connection end (bottom of tube 2) of the nozzle tube adapted for connection to a flare stack; 
c) an exit at an opposite end of the nozzle tube opposite the connection end and defining a seat (4); 
d) a tip (5) seated within the seat of the exit of the nozzle tube and movable away from the exit to be unseated and defining an annular orifice (3) between the tip and exit (col. 3, lines 21-26); and 
g) the tip moving away from the exit of the nozzle tube at high flowrate and high pressure of the vapor (col. 3, lines 21-26).

The Fig. 1 embodiment of Desty fails to disclose:
at least one orifice through the tip; and
f) the tip sealing the exit of the nozzle tube at low flowrate and low pressure of vapor while vapor flows through the at least one orifice.

Gass teaches a flow regulating valve, comprising: at least one orifice (350, 352; Fig. 13) through the tip;
f) the tip sealing the exit of the nozzle tube at low flowrate and low pressure while fluid flows through the at least one orifice (col. 6, lines 3-6).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Fig. 1 of Desty to include at least one orifice through the tip; and f) the tip sealing the exit of the nozzle tube at low flowrate and low pressure of vapor while vapor flows through the at least one orifice.  The motivation to combine is so that low pressure waste gas can be burned in the flare stack.  
Regarding claims 16, 29, modified Desty discloses further comprising: the tip comprises a cone with the at least one orifice exiting through a tapered end of the cone at approximately half a height of the cone (Gass, Fig. 13).
Regarding claims 18, 31, modified Desty discloses the at least one orifice comprising 2 to 12 orifices (Gass, Fig. 13) EXCEPT and the orifices having a diameter between 1/16 to 1/2 inch. However, the claimed diameter is a matter of optimization that can be found through routine optimization.  The diameter affects the flow rate through the orifice.  A larger orifice would permit more waste gas to exit the orifice to be burned while a smaller orifice would restrict the waste gas flow rate.  
Claims 9, 24, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desty (US 3833337 A) in view of Gass (US 9644356 B1), as applied to claim 23, and further in view of McClain (US 20140329190 A1).
Regarding claims 9, 24, Desty fails to disclose: a) a connecting rod with an end connected to the tip/cone; and b) a spring connected to the connection rod and biasing the tip against the seat; and c) the spring disposed in a spring tube.
However, McClain teaches a flare tip comprising: a) a connecting rod (66, Fig. 3) with an end connected to the tip (18); and b) a spring (64) connected to the connection rod and biasing the tip against the seat; and c) the spring disposed in a spring tube (see Fig. 3 showing the spring inside and in contact with a tubular housing).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Fig. 1 of Desty to include a) a connecting rod with an end connected to the tip; and b) a spring connected to the connection rod and biasing the tip against the seat; and c) the spring disposed in a spring tube.  The motivation to combine is so that the lift-off pressure required to lift the tip from seat can be adjusted.  The lift-off pressure can be easily adjusted/optimized by changing the spring to a different spring with a different spring force.  
 Regarding claim 34, modified Desty discloses (see 103 rejection of claim 23 unless otherwise noted) a flare tip assembly, comprising: a) a nozzle tube; b) a connection end of the nozzle tube adapted for connection to a flare stack; Art Unit: 3762 c) an exit at an opposite end of the nozzle tube opposite the connection end and defining a seat; d) a cone (Gass, 324) (the tip of claim 23) seated within the seat of the exit of the nozzle tube and movable away from the exit to be unseated and defining an annular orifice between the cone and the exit, the cone having a top and a tapered end; e) a connecting rod with an end connected to the cone (see rejection of claim 24); f) a spring assembly connected to the connection rod and biasing the cone against the seat (see rejection of claim 24); and g) the spring assembly comprising a spring in a spring tube (see rejection of claim 24).
Regarding claim 35, modified Desty discloses the cone sealing the exit of the nozzle tube at low flowrate and low pressure of vapor while vapor flows through the at least one orifice; and the cone moving away from the exit of the nozzle tube at high flowrate and high pressure of the vapor (see 103 rejection of claim 23).

Allowable Subject Matter
Claims 13-14, 17, 19, 27, 28, 30, 32, 33, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered.
The filing of the terminal disclaimer is acknowledged.  However, given the current claim amendments, a double patenting rejection does not appear to be warranted at this time.  
Applicant’s arguments regarding the Swann reference are moot since the arguments do not apply to any of the current rejections.  
Regarding the Gass reference, Applicant asserts that Gass is unrelated to flare stacks.   The Examiner respectfully disagrees.  Gass teaches a flow control valve.  The flow control valve can regulate any type of fluid flow, including a gas flow.  Moreover, Gass is pertinent to the problem faced by the inventor, namely, the problem of regulating a low pressure and higher pressure fluid flow.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762